DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response the Applicant’s Amendment filed on 05/02/2022. Claims 1-3, 6-12, and 15-21 were pending. Claims 1, 6, 10, 15, 19 are amended. Claims 3 and 12 are cancelled. Claims 1, 2, 6-11 and 15-21 are currently pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-2, 6-11 and 15-21 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 10 and 19 (Currently Amended), Hourunranta et al. (US 20180310010 A1, hereinafter “Hourunranta”) teaches a method of coding blocks of video data (a video data encoder for coding video data) representing an image using an encoder (0059 and 0072), the method (encoder) comprising: 
identifying, by the encoder, a first region of the image, a second region of the image (0034; wherein the first region is the region within the field of view and the second region is the region outside the field of view, as well as, viewer’s viewport or field of view (second region) and outside the viewer’s viewport or field of view(first region)); 
allocating, by the encoder, a first number of bits comprising base bits for encoding the first region (0034, 0036, 0041 and 0059; content outside the viewer’s viewport or field of view(first region) presented at lower resolution), a second number of bits comprising base bits and enhancement bits for encoding the second region (0034, 0036, 0041 and 0059; content  for viewer’s viewport or field of view(second region) presented at high resolution), and
wherein the second region is encoded with a greater number of bits per pixel than the first region (0034 and 0036; wherein the higher resolution is the greater number of bits per pixel).

Hourunranta failed to show the above method comprising:
identifying, by the encoder, a third region of the image;
obtaining, by the encoder, a number of pixels per block;  
receiving, by the encoder, a current block of the image; 
allocating, by the encoder, a third number of bits comprising base bits and enhancement bits for encoding the third region;
determining, by the encoder, a quantization parameter of the current block based on a previous quantization parameter of a previous block in a region of the current block in a same image frame; 
coding, by the encoder, the current block with the quantization parameter; 
updating, by the encoder, a number of remaining pixels of the image to be coded; and 
updating, by the encoder, a number of remaining bits for coding the remaining pixels,
wherein the third region is encoded with a greater number of bits per pixel than the first region, and is encoded with a fewer number of bits per pixel than the second region, and
wherein the third region surrounds the first region, and is surrounded by the second region.

Liu et al. (US 20150215621 A1, hereinafter “Liu”), however shows, in the same field of endeavor, a method of coding blocks of video data representing an image using an encoder, the method comprising:
obtaining, by the encoder, a number of pixels per block (0018, 0022 and 0028; Figures 2 and 5);  
receiving, by the encoder, a current block of the image (0018, 0022 and 0028; Figures 2 and 5); 
determining, by the encoder, a quantization parameter of the current block based on a previous quantization parameter of a previous block in a region of the current block 0018, 0021-0022, 0028, 0030 and 0110; Figures 2 and 5; “[0021] In some examples, the data rate may be controlled with the use of a basic unit and a linear model. The basic unit can be a frame, a slice, or block, such as a macroblock (MB) or CU. The linear model may be used to predict the mean absolute difference (MAD) between a current basic unit in a current frame and a previous basic unit in the co-located position of a previous frame. A quadratic rate-distortion (R-D) model may be used to calculate the corresponding quantization parameter, which may then be used for the rate distortion optimization for each MB in the current basic unit. In some examples, a quadratic pixel-based unified rate-quantization (URQ) model may also be used for rate control.”, “[0030] In some examples, the encoder may determine the percentage of zero quantized coefficients. For instance, the encoder may utilize a linear R-.rho. model to determine the percentage of zero quantized coefficients in accordance with equation (4) where R is the target bits of current frame (which may correspond to Bit.sub.k.sup.j of equation (2), above), R.sub.header is the predicted header bits of current frame, .rho. is the percentage of zero quantization parameters, and .theta. is one parameter which is decided by the complexity of picture, and it may be predicted from previous frames … R-Rheader=[Symbol font/0x71](1-ρ) … (4)”, and “[0110] In some examples, video encoder 20 may determine the percentage of zero quantized coefficients. For instance, video encoder 20 may utilize a linear R-.rho. model to determine the percentage of zero quantized coefficients in accordance with equation (4), above, where R is the target bits of current frame, R.sub.header is the predicted header bits of current frame, .rho. is the percentage of zero quantization parameters, and .theta. is one parameter which is decided by the complexity of picture, and it may be predicted from previous frames”); 
coding, by the encoder, the current block with the quantization parameter (0018, 0022 and 0028; Figures 2 and 5); 
updating, by the encoder, a number of remaining pixels of the image to be coded (0018, 0022 and 0028; Figures 2 and 5); 
updating, by the encoder, a number of remaining bits for coding the remaining pixels (0044 and 0047; Figures 2 and 5); and
determining, by the encoder, a number of allocated base bits per block (0101; ‘LCU’) based on the number of remaining pixels in the image to be coded (0103 and 0104; implicit as each LCU is considered and it is known how much LCUs are left), the number of remaining bits available for coding the remaining pixels in the image (0104), and a number of remaining pixels in the second region to be coded (0028, 0108, 0159-0161 and 0238-0242; Figures 22 and 44-45B; equation (2): sum in denominator implies that the bits of all layers are considered).

The combination of Hourunranta and Liu failed to further show the above method comprising:
identifying, by the encoder, a third region of the image;
allocating, by the encoder, a third number of bits comprising base bits and enhancement bits for encoding the third region;
determining a quantization parameter of the current block based on a previous quantization parameter of a previous block in a region of the current block in a same image frame; and
the number of allocated base bits per block being the same for every remaining block,
wherein the third region is encoded with a greater number of bits per pixel than the first region, and is encoded with a fewer number of bits per pixel than the second region, and
wherein the third region surrounds the first region, and is surrounded by the second region.

Thirumalai et al. (US 20160301939 A1, hereinafter “Thirumalai”), however shows, in the same field of endeavor, a method of coding blocks of video data representing an image using an encoder, the method comprising:
determining a quantization parameter of the current block based on a previous quantization parameter of a previous block in a region of the current block in a same image frame (0027, 0073, 0077 and 0139; Figures 4 and 11; “[0027] Video coding methods may calculate a QP value by updating a previously calculated QP value with a QP adjustment value. The QP adjustment value may be calculated based on a difference between a previous block and a current block, e.g., a difference between the bits required to code the previous block and the target number of bits in which to code the current block.”, “[0073] where prevQP is the QP associated with the previous block, diffBits represents the difference between the previousBlockBits and targetBits, QpAdj is the QP offset value (e.g., QP adjustment value) that is calculated based on the magnitude of diffBits, previousBlockBits represents the number of bits used to code the previous block, and targetBits represents a target number of bits allocated to code the current block. When previousBlockBits>targetBits, diffBits is positive, and the current block QP may be derived by adding the offset value QpAdj to the prevQP value. In other words, the QP value does not decrease in value from the prevQP value when diffBits is positive. When previousBlockBits<targetBits, diffBits is negative or zero, and currQP does not increase from the prevQP value. It is noted that the offset value QpAdj may be calculated, for example, as a function of diffBits in such a way that QpAdj monotonically increases as the magnitude of diffBits increases.”, and “[0139] At block 520, the coder selects an alternative technique for calculating the QP adjustment value for the current block at least partially in response to determining that the current block does not include a transition from a flat region to a complex region or is not a flat block. The coder may also select the alternative technique for calculating the QP adjustment value for the current block at least partially in response to determining that the previous block includes either a transition from a flat region to a complex region or is a flat block. At block 525, the coder calculates the QP adjustment value for the current block via the selected technique. At block 530, the coder determines the QP value for the current block based on the QP adjustment value. The method ends at block 535.”).

The combination of Hourunranta, Liu and Thirumalai further failed to show the above method comprising:
identifying, by the encoder, a third region of the image;
allocating, by the encoder, a third number of bits comprising base bits and enhancement bits for encoding the third region;
the number of allocated base bits per block being the same for every remaining block,
wherein the third region is encoded with a greater number of bits per pixel than the first region, and is encoded with a fewer number of bits per pixel than the second region, and
wherein the third region surrounds the first region, and is surrounded by the second region.

Cheong et al. (US 20150201191 A1, hereinafter “Cheong”), however shows, in the same field of endeavor, a method of coding blocks of video data representing an image using an encoder, the method comprising:
the number of allocated base bits per block being the same for every remaining block (0060 and 0067; Claims 7 and 14).

The combination of Hourunranta, Liu, Thirumalai and Cheong further failed to show the above method comprising:
identifying, by the encoder, a third region of the image;
allocating, by the encoder, a third number of bits comprising base bits and enhancement bits for encoding the third region;
wherein the third region is encoded with a greater number of bits per pixel than the first region, and is encoded with a fewer number of bits per pixel than the second region, and
wherein the third region surrounds the first region, and is surrounded by the second region.

Further search and consideration for a prior art that may cure the deficiency for the combination of Hourunranta, Liu, Thirumalai and Cheong further failed to result any prior art.
Hence the independent claims 1, 10 and 19 along with their dependent claims 2, 6-9,11, 15-18 and 20-21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482